UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3445 The Merger Fund (Exact name of registrant as specified in charter) 100 Summit Lake Drive Valhalla, New York 10595 (Address of principal executive offices) (Zip code) Frederick W. Green The Merger Fund 100 Summit Lake Drive Valhalla, New York 10595 (Name and address of agent for service) 1-800-343-8959 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:March 31, 2010 Item 1. Reports to Stockholders. THE MERGER FUND® SEMI-ANNUAL REPORT MARCH 31, 2010 Chart 1 Chart 2 PORTFOLIO COMPOSITION PORTFOLIO COMPOSITION By Type of Deal* By Type of Buyer* Chart 3 PORTFOLIO COMPOSITION By Deal Terms* * Data expressed as a percentage of long equity positions as of March 31, 2010 1 Chart 4 PORTFOLIO COMPOSITION By Sector* Chart 5 PORTFOLIO COMPOSITION By Region* * Data expressed as a percentage of long equity positions as of March 31, 2010 2 Chart 6 MERGER ACTIVITY 2001 – 2010 Source: Securities Data Corp. 3 The Merger Fund EXPENSE EXAMPLE March 31, 2010 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) redemption fees and (2) ongoing costs, including management fees; distribution and/or service (12b-1) fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 for the period 10/01/09 – 3/31/10. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop-payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, a $15.00 fee will be charged by the Fund’s transfer agent.You will be charged a redemption fee equal to 2.00% of the net amount of the redemption if you redeem your shares less than 30 calendar days after you purchase them.IRAs will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example below.The example below includes, but is not limited to, management fees, shareholder servicing fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses,and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Ending Account Expenses Paid During Value 10/01/09 Value 3/31/10 Period 10/01/09-3/31/10* Actual + (1) Hypothetical ++ (2) + Excluding interest expense, borrowing expense on securities sold short and dividends on securities sold short, your actual cost of investment in the Fund would be $7.36. ++ Excluding interest expense, borrowing expense on securities sold short and dividends on securities sold short, your hypothetical cost of investment in the Fund would be $7.29. (1) Ending account values and expenses paid during period based on a 3.61% return.This actual return is net of expenses. (2) Ending account values and expenses paid during period based on a 5.00% annual return before expenses. * Expenses are equal to the Fund’s annualized expense ratio of 2.27%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 4 The Merger Fund SCHEDULE OF INVESTMENTS March 31, 2010 (Unaudited) Shares Value COMMON STOCKS — 67.12% ACQUISITION CORPORATIONS — 0.65% Liberty Acquisition Holdings Corp. (a) $ Phoenix Group Holdings (a)(g) ASSET MANAGEMENT & CUSTODY BANKS — 1.71% KKR Co. (a)(d)(g) Riskmetrics Group Inc. (a) BIOTECHNOLOGY — 3.30% Facet Biotech Corp. (a) OSI Pharmaceuticals, Inc. (a) CABLE & SATELLITE TV — 0.81% Comcast Corporation Special Class A COMMERCIAL PRINTING — 0.90% Bowne & Co. Inc. COMMODITY CHEMICALS — 1.52% Mitsubishi Rayon Co., Ltd. (g) COMMUNICATIONS EQUIPMENT — 3.67% 3Com Corporation (a) Motorola, Inc. (a) Polycom Inc. (a) DIVERSIFIED CHEMICALS — 0.30% Huntsman Corporation DIVERSIFIED METALS & MINING — 1.43% BHP Billiton plc — ADR (g) Corriente Resources Inc. (a)(g) Hillgrove Resources Ltd. (g) Rio Tinto plc — ADR (g) ELECTRIC UTILITIES — 0.95% Allegheny Energy Inc. ELECTRICAL COMPONENTS & EQUIPMENT — 0.80% Sunpower Corp. Class B (a)(c) The accompanying notes are an integral part of these financial statements. 5 The Merger Fund SCHEDULE OF INVESTMENTS (continued) March 31, 2010 (Unaudited) Shares Value FERTILIZERS & AGRICULTURAL CHEMICALS — 6.15% CF Industries Holdings Inc. $ Nufarm Limited (g) Terra Industries Inc. (e) HEALTH CARE SUPPLIES — 2.85% Alcon Inc. — ADR (d)(g) HIGHWAYS & RAILTRACKS — 0.91% Société des Autoroutes PRR (g) Transurban Group REIT (g) INDEPENDENT POWER PRODUCERS & ENERGY TRADERS — 0.52% Infigen Energy (g) INDUSTRIAL GASES — 2.68% Airgas, Inc. (b) INTEGRATED OIL & GAS — 0.20% JX Holdings Inc. (g) INTEGRATED TELECOMMUNICATION SERVICES — 0.76% Telmex Internacional SAB de CV — ADR (c)(g) INTERNET SOFTWARE & SERVICES — 0.72% Switch & Data Facilities Co., Inc. (a) LIFE & HEALTH INSURANCE — 3.84% AXA Asia Pacific Holdings Ltd. (e)(g) LIFE SCIENCES TOOLS & SERVICES — 5.27% Millipore Corp. (a)(e) Varian, Inc. (a) MOVIES & ENTERTAINMENT — 0.46% News Corporation Class A OIL & GAS EQUIPMENT & SERVICES — 9.85% BJ Services Company (e) Smith International Inc. (c) The accompanying notes are an integral part of these financial statements. 6 The Merger Fund SCHEDULE OF INVESTMENTS (continued) March 31, 2010 (Unaudited) Shares Value OIL & GAS EXPLORATION & PRODUCTION — 9.72% Arrow Energy Ltd. (a)(g) $ XTO Energy Inc. (c) PROPERTY-CASUALTY INSURANCE — 0.83% 26 Berkshire Hathaway, Inc. Class A (a) Zenith National Insurance Corp. (c) RETAIL REITS — 0.04% General Growth Properties Inc. SOFT DRINKS — 3.18% Coca-Cola Enterprises Inc. Fomento Economico Mexicano SAB de CV — ADR (g) SPECIALIZED CONSUMER SERVICES — 2.81% Brink’s Home Security Holdings Inc. (a) WIRELESS TELECOMMUNICATION SERVICES — 0.29% Hutchison Telecommunications Intl. Ltd. (a)(g) TOTAL COMMON STOCKS (Cost $1,927,991,246) EXCHANGE TRADED FUNDS — 0.23% Market Vectors Global Alternative Energy ETF TOTAL EXCHANGE TRADED FUNDS (Cost $6,805,478) PREFERRED STOCKS — 0.00% KeyCorp Capital Preferred Series F TOTAL PREFERRED STOCKS (Cost $6,249) WARRANTS — 0.00% Pearl Group Ltd. (a)(g) Expiration: September, 2014, Exercise Price: EUR 11.00 TOTAL WARRANTS (Cost $569) The accompanying notes are an integral part of these financial statements. 7 The Merger Fund SCHEDULE OF INVESTMENTS (continued) March 31, 2010 (Unaudited) Principal Amount Value CONVERTIBLE BONDS — 2.97% General Growth Properties LP $ 3.980%, 04/15/2027 $ Millipore Corp. 3.750%, 06/01/2026 (c) TOTAL CONVERTIBLE BONDS (Cost $86,918,442) CORPORATE BONDS — 2.06% Duane Reade Incorporated 11.750%, 08/01/2015 TOTAL CORPORATE BONDS (Cost $59,963,242) Contracts (100 shares per contract) PURCHASED PUT OPTIONS — 0.30% The Blackstone Group, LP Expiration: June, 2010, Exercise Price: $15.00 Global Alternative Energy ETF Expiration: April, 2010, Exercise Price: $30.00 iShares MSCI Mexico Investable Market Index Fund Expiration: June, 2010, Exercise Price: $55.00 Materials Select Sector SPDR Trust Expiration: June, 2010, Exercise Price: $35.00 SPDR S&P rust Expiration: April, 2010, Exercise Price: $119.00 Expiration: May, 2010, Exercise Price: $109.00 Expiration: May, 2010, Exercise Price: $117.00 TOTAL PURCHASED PUT OPTIONS (Cost $9,192,882) The accompanying notes are an integral part of these financial statements. 8 The Merger Fund SCHEDULE OF INVESTMENTS (continued) March 31, 2010 (Unaudited) Principal Amount Value ESCROW NOTES — 0.07% $ Price Communications Liquidating Trust (a)(f) $ TOTAL ESCROW NOTES (Cost $1,923,260) Shares SHORT-TERM INVESTMENTS — 23.36% MONEY MARKET FUNDS — 23.36% BlackRock Liquidity Funds FedFund Portfolio, 0.040% (b) Dreyfus Cash Management, 0.070% (b) Evergreen Prime Cash Management Money Market Fund, 0.020% (b) Evergreen Institutional Money Market Fund, 0.010% (b) Fidelity Institutional Government Portfolio, 0.040% (b) Fidelity Institutional Money Market Portfolio, 0.210% (b) Fidelity Institutional Prime Money Market Portfolio, 0.140% (b) First American Government Obligations Fund, 0.010% (b) First American Prime Obligations Fund, 0.040% (b) First American Treasury Obligations Fund, 0.010% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $685,739,148) TOTAL INVESTMENTS (Cost $2,778,540,516) — 96.11% $ Percentages are stated as a percent of net assets. ADR — American Depository Receipt (a) Non-income producing security. (b) All or a portion of the shares have been committed as collateral for open securities sold short. (c) All or a portion of the shares have been committed as collateral for written option contracts. (d) All or a portion of the shares have been committed as collateral for swap contracts. (e) All or a portion of the shares have been committed as collateral for forward currency exchange contracts. (f) Fair-valued security. (g) Foreign security. EUR – European Monetary Units The accompanying notes are an integral part of these financial statements. 9 The Merger Fund SCHEDULE OF SECURITIES SOLD SHORT March 31, 2010 (Unaudited) Shares Value Abertis Infraestructuras S.A. (a) $ América Móvil SAB de CV — ADR (a) Atlantia S.p.A. (a) Baker Hughes Incorporated Berkshire Hathaway, Inc. Class B BHP Billiton Ltd. — ADR (a) The Blackstone Group, LP CF Industries Holdings Inc. Comcast Corporation Class A Equinix Inc. Exxon Mobil Corp. JX Holdings Inc. (a) MSCI Inc. National Australia Bank Ltd. (a) News Corporation Class B Novartis AG — ADR (a) Rio Tinto Ltd. (a) Schlumberger NV (a) SunPower Corp. Class A Tyco International Ltd. (a) TOTAL SECURITIES SOLD SHORT (Proceeds $743,185,224) $ ADR — American Depository Receipt (a) Foreign security. The accompanying notes are an integral part of these financial statements. 10 The Merger Fund SCHEDULE OF OPTIONS WRITTEN March 31, 2010 (Unaudited) Contracts (100 shares per contract) Value CALL OPTIONS Airgas, Inc. Expiration: April, 2010, Exercise Price: $60.00 $ Expiration: April, 2010, Exercise Price: $65.00 Alcon Inc. — ADR Expiration: April, 2010, Exercise Price: $160.00 Allegheny Energy Inc. Expiration: July, 2010, Exercise Price: $22.50 AXA Asia Pacific Holdings Ltd. Expiration: April, 2010, Exercise Price: $6.25 CF Industries Holdings Inc. Expiration: April, 2010, Exercise Price: $90.00 Expiration: May, 2010, Exercise Price: $90.00 Coca-Cola Enterprises Inc. Expiration: April, 2010, Exercise Price: $25.00 Expiration: May, 2010, Exercise Price: $25.00 Expiration: May, 2010, Exercise Price: $27.50 Fomento Economico Mexicano SAB de CV — ADR Expiration: April, 2010, Exercise Price: $40.00 Expiration: April, 2010, Exercise Price: $45.00 General Growth Properties Inc. Expiration: April, 2010, Exercise Price: $15.00 Huntsman Corporation Expiration: April, 2010, Exercise Price: $13.00 Millipore Corp. Expiration: April, 2010, Exercise Price: $90.00 Motorola, Inc. Expiration: April, 2010, Exercise Price: $6.00 Expiration: April, 2010, Exercise Price: $7.00 OSI Pharmaceuticals, Inc. Expiration: April, 2010, Exercise Price: $55.00 Expiration: July, 2010, Exercise Price: $60.00 Polycom Inc. Expiration: April, 2010, Exercise Price: $27.50 Expiration: April, 2010, Exercise Price: $30.00 Telmex Internacional SAB de CV — ADR Expiration: June, 2010, Exercise Price: $17.50 The accompanying notes are an integral part of these financial statements. 11 The Merger Fund SCHEDULE OF OPTIONS WRITTEN (continued) March 31, 2010 (Unaudited) Contracts (100 shares per contract) Value CALL OPTIONS (continued) Terra Industries Inc. Expiration: April, 2010, Exercise Price: $45.00 $ Expiration: June, 2010, Exercise Price: $41.00 PUT OPTIONS Telmex Internacional SAB de CV — ADR Expiration: June, 2010, Exercise Price: $17.50 TOTAL OPTIONS WRITTEN (Premiums received $25,643,803) $ ADR — American Depository Receipt The accompanying notes are an integral part of these financial statements. 12 The Merger Fund STATEMENT OF ASSETS AND LIABILITIES March 31, 2010 (Unaudited) ASSETS: Investments, at value (Cost $2,778,540,516) $ Cash Deposits at brokers Receivable from brokers Receivable for investments sold Receivable for forward currency exchange contracts Receivable for swap contracts Receivable for fund shares issued Dividends and interest receivable Prepaid expenses and other receivables Total Assets LIABILITIES: Securities sold short, at value (proceeds of $743,185,224) $ Written option contracts, at value (premiums received $25,643,803) Payable for forward currency exchange contracts Payable for swap contracts Payable for swap interest Payable for investments purchased Payable for fund shares redeemed Investment advisory fee payable Distribution fees payable Dividends and interest payable Accrued expenses and other liabilities Total Liabilities NET ASSETS $ NET ASSETS CONSIST OF: Accumulated undistributed net investment loss $ ) Accumulated undistributed net realized gain on investments, securities sold short, written option contracts expired or closed, swap contracts, foreign currency translation and forward currency exchange contracts Net unrealized appreciation (depreciation) on: Investments Securities sold short ) Written option contracts ) Swap contracts ) Foreign currency translation ) Forward currency exchange contracts ) Net unrealized appreciation Paid-in capital Total Net Assets $ NET ASSET VALUE and offering price per share*, ($2,936,240,711 / 185,684,276 shares of beneficial interest outstanding) $ *The redemption price per share may vary based on the length of time a shareholder holds Fund shares. The accompanying notes are an integral part of these financial statements. 13 The Merger Fund STATEMENT OF OPERATIONS For the Six Months Ended March 31, 2010 (Unaudited) INVESTMENT INCOME: Interest $ Dividend income on long positions (net of foreign withholding taxes of $26,960) Total investment income EXPENSES: Investment advisory fees $ Distribution fees (Note 7) Transfer agent and shareholder servicing agent fees Federal and state registration fees Professional fees Trustees' fees and expenses Custody fees Administration fees Fund accounting expense Reports to shareholders Miscellaneous expenses Borrowing expense on securities sold short Dividends on securities sold short Total expenses before expense waiver by adviser Less: Expense reimbursed by Adviser (Note 3) ) Net expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS: Realized gain (loss) on: Investments Securities sold short ) Written option contracts expired or closed Swap contracts Foreign currency translation Forward currency exchange contracts ) Net realized gain Change in unrealized appreciation / depreciation on: Investments ) Securities sold short Written option contracts ) Swap contracts ) Foreign currency translation ) Forward currency exchange contracts Net unrealized depreciation ) NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ The accompanying notes are an integral part of these financial statements. 14 The Merger Fund STATEMENT OF CHANGES IN NET ASSETS Six Months Ended Year Ended March 31, 2010 September 30, 2009 (Unaudited) Net investment loss $ ) $ ) Net realized gain on investments, securities sold short, written option contracts expired or closed, swap contracts, foreign currency translation and forward currency exchange contracts Change in unrealized appreciation (depreciation) on investments, securities sold short, written option contracts, swap contracts, foreign currency translations and forward currency exchange contracts ) Net increase in net assets resulting from operations Distributions to shareholders from: Net investment income ) ) Net realized gains — ) Return of capital — ) Total dividends and distributions ) ) Net increase in net assets from capital share transactions (Note 4) Net increase in net assets NET ASSETS: Beginning of period End of period (including accumulated undistributed net investment income (loss) of $(4,835,913) and $6,282,325, respectively) $ $ The accompanying notes are an integral part of these financial statements. 15 The Merger Fund FINANCIAL HIGHLIGHTS Selected per share data is based on a share of beneficial interest outstanding throughout each period. Six Months Year Year Year Year Year Ended Ended Ended Ended Ended Ended March 31, Sept. 30, Sept. 30, Sept. 30, Sept. 30, Sept. 30, (Unaudited) Net Asset Value, beginning of period $ Income from investment operations: Net investment income (loss)(1) ) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Redemption fees Less distributions: Distributions from net investment income ) Distributions from net realized gains — ) Distributions from return to capital — ) — Total distributions — ) Net Asset Value, end of period $ Total Return % % -4.32 % Supplemental data and ratios: Net assets, end of period (000’s) $ Ratio of operating expenses to average net assets %(7) % Ratio of interest expense, borrowing expense on securities sold short and dividends on securities sold short to average net assets %(7) % Ratio of operating expense to average net assets excluding interest expense, borrowing expense on securities sold short and dividends on securities sold short Before expense waiver %(7) % After expense waiver %(7) % % %(5) % % Ratio of net investment income (loss) to average net assets )%(7) )% )% % % )% Portfolio turnover rate(6) % Footnotes To Financial Highlights On Following Page The accompanying notes are an integral part of these financial statements. 16 The Merger Fund FINANCIAL HIGHLIGHTS (continued) Net investment income (loss) before interest expense, borrowing expense on securities sold short and dividends on securities sold short for the six months ended March 31, 2010 and the years ended September 30, 2009, 2008, 2007, 2006 and 2005 was $(0.03), $0.55, $0.02, $0.26, $0.18 and $0.01, respectively. Net investment income (loss) per share is calculated using ending balance after consideration of adjustments for permanent book and tax differences. Net investment income (loss) per share is calculated using ending balances prior to consideration of adjustments for permanent book and tax differences. Amount less than $0.005 per share. The Fund incurred proxy expenses of approximately $525,000 in 2007 related to shareholder approval of changes in the Fund’s fundamental investment policies and the election of trustees. The numerator for the portfolio turnover rate includes the lesser of purchases or sales (excluding short positions). The denominator includes the average long positions throughout the period. Annualized. The accompanying notes are an integral part of these financial statements. 17 The Merger Fund NOTES TO THE FINANCIAL STATEMENTS March 31, 2010­ (Unaudited) Note 1 — ORGANIZATION The Merger Fund (the “Fund”) is a no-load, open-end, non-diversified investment company organized as a trust under the laws of the Commonwealth of Massachusetts on April 12, 1982, and registered under the Investment Company Act of 1940, as amended (the “1940 Act”). The Fund was formerly known as the Risk Portfolio of The Ayco Fund. In January of 1989, the Fund’s fundamental investment policies were amended to permit the Fund to engage in merger arbitrage. At the same time, Westchester Capital Management, Inc. became the Fund’s investment adviser, and the Fund began to do business as The Merger Fund. Merger arbitrage is a highly specialized investment approach generally designed to profit from the successful completion of proposed mergers, takeovers, tender offers, leveraged buyouts, liquidations and other types of corporate reorganizations. Note 2 — SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies followed by the Fund in the preparation of its financial statements. These policies are in conformity with generally accepted accounting principles.In preparing these financial statements, the Fund has evaluated subsequent events and transactions for potential recognition or disclosure through the date the financial statements were issued. A.Investment Valuation Securities listed on the NASDAQ Global Market and the NASDAQ Global Select Market are valued at the NASDAQ Official Closing Price (“NOCP”).Other listed securities are valued at the last sale price on the exchange on which such securities are primarily traded or, in the case of options, at the last sale price. Securities not listed on an exchange and securities for which there are no transactions are valued at the average of the closing bid and asked prices.When pricing options, if no sales are reported or if the last sale is outside the bid and asked parameters, the higher of the intrinsic value of the option or the mean between the last reported bid and asked prices will be used.Securities for which there are no such valuations are valued at fair value as determined in good faith by management under the supervision of the Board of Trustees. The Adviser (as defined herein), reserves the right to value securities, including options, at prices other than last-sale prices, intrinsic value prices, or the average of closing bid and asked prices, when such prices are believed unrepresentative of fair market value as determined in good faith by the Adviser.When fair-value pricing is employed, the prices of securities used by the Fund to calculate its NAV may differ from quoted or published prices for the same securities. In addition, due to the subjective and variable nature of fair-value pricing, it is possible that the value determined for a particular asset may be materially different from the value realized upon such asset’s sale. At March 31, 2010, fair-valued long securities represented 0.07% of investments, at value.Investments in United States government securities (other than short-term securities) are valued at the average of the quoted bid and asked prices in the over-the-counter market. Short-term investments are carried at amortized cost, which approximates market value. 18 The Merger Fund NOTES TO THE FINANCIAL STATEMENTS (continued) March 31, 2010 (Unaudited)­ Note 2 — SIGNIFICANT ACCOUNTING POLICIES (continued) The Fund has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination.Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below: Level 1 — Quoted prices in active markets for identical securities. Level 2 — Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 — Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund’s own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following tables provide the fair value measurements of applicable Fund assets and liabilities by level within the fair value hierarchy for the Fund as of March 31, 2010. These assets and liabilities are measured on a recurring basis. Level 1 Level 2 Level 3 Total Assets Common Stocks $ $
